ARNOLD, Chief Judge.
Defendant contends that the trial court erred in denying his motion to suppress. He argues that the officers did not have reasonable and articulable suspicion to make the investigative stop, and that the stop implicated his fourth amendment rights. He also argues that the trial court erred in finding that he consented to the search of his person, “as a mere submission to authority does not constitute a valid consent to search.”
Three levels of analysis apply to airport interdiction encounters. State v. Allen, 90 N.C. App. 15, 367 S.E.2d 684 (1988). They are:
“1. Communications between police and citizens involving no coercion or detention are outside the scope of the fourth amendment;
2. Brief seizures must be supported by reasonable suspicion; and
3. Full-scale arrests must be supported by probable cause.”
State v. Thomas, 81 N.C. App. 200, 205, 343 S.E.2d 588, 591, disc. review denied, 318 N.C. 287, 347 S.E.2d 469 (1986) (quoting State v. Perkerol, 77 N.C. App. 292, 298, 335 S.E.2d 60, 64 (1985), disc. review denied, 315 N.C. 595, 341 S.E.2d 36 (1986)). Fourth amendment rights are not implicated when an individual is merely approached by law enforcement officers who request to see an airline ticket and identification. Allen, 90 N.C. App. 15, 367 S.E.2d 684.
[L]aw enforcement officers do not violate the Fourth Amendment by merely approaching an individual on the street or in another public place, by asking him if he is willing to answer some questions, by putting questions to him if the person is willing to listen, or by offering in evidence in a criminal prosecution his voluntary answers to such questions. Nor would the fact that the officer identifies himself as a police officer, without more, convert the encounter into a seizure requiring some level of objective justification.
*466Florida v. Royer, 460 U.S. 491, 497, 75 L. Ed. 2d 229, 236 (1983) (citations omitted). “[A] person is ‘seized’ only when, by means of physical force or a show of authority, his freedom of movement is restrained. Only when such restraint is imposed is there any foundation whatsoever for invoking constitutional safeguards.” United States v. Mendenhall, 446 U.S. 544, 553, 64 L. Ed. 2d 497, 509 (1980).
Under the authority cited above, defendant’s fourth amendment rights were not implicated when Detective Graves approached him and asked to see his ticket and identification. Moreover, assuming, arguendo, that the officers lacked reasonable suspicion to detain defendant further, defendant’s consent to accompany the officers and to allow the search in the airport authority room justifies the search. See State v. Casey, 59 N.C. App. 99, 296 S.E.2d 473 (1982) (stating that subsequent search was not tainted by an unlawful seizure where defendant consented to accompany officers to airport room); State v. Grimmett, 54 N.C. App. 494, 284 S.E.2d 144 (1981), disc. review denied and appeal dismissed, 305 N.C. 304, 290 S.E.2d 706 (1982) (concluding that officers lacked reasonable suspicion, but that search was valid based on consent).
The trial court found that the entire encounter between defendant and the officers was consensual, and that defendant did not withdraw his consent at any time. The officers’ testimony fully supports this finding. See Grimmett, 54 N.C. App. 494, 284 S.E.2d 144. The consensual nature of the encounter is strengthened by the fact that the officers were not in uniform, did not display weapons, and requested, without demand, that defendant cooperate with them. See Mendenhall, 446 U.S. 544, 64 L. Ed. 2d 497. In addition, the fact that the officers returned defendant’s ticket and identification prior to asking him to accompany them to the airport authority room supports the trial court’s finding. See Royer, 460 U.S. 491, 75 L. Ed. 2d 229 (indicating that retention of ticket and identification evaporates the consensual nature of the encounter).
For these reasons, the trial court’s denial of defendant’s motion to suppress is
Affirmed.
Judges. Johnson and Martin, Mark D., concur.